Citation Nr: 0511414	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  99-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD, as a merits-
based adjudication.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition 
including due to Agent Orange exposure.  

4.  Entitlement to an initial compensable evaluation for 
syphilis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to September 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

As part of the action below, the Board is going to reopen the 
claim of service connection for PTSD.  That matter will then 
be remanded for further development on the merits.  The 
remaining issues set forth on the title page will also be 
considered in the REMAND section below.  It is noted that a 
skin disorder may be related to or a manifestation of the 
service connected syphilis.  This matter will be clarified on 
during remand, if possible.

The issues addressed in the REMAND portion of the document 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1992 final RO decision, service connection 
for PTSD was denied.  He was notified of this decision and 
there was no timely disagreement therewith.  This rating was, 
therefore final.  This is the last final denial of this claim 
on any basis.

2.  Evidence received since the January 1992 RO decision is 
new and so significant that it must be considered together 
with all the evidence of record in order to fairly decide the 
claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received, since the last 
final denial, to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

In this case, the only issue here adjudicated is whether new 
and material evidence is presented sufficient to reopen a 
claim for entitlement to service connection for PTSD.  Under 
the VCAA, duty to assist provisions include requiring VA to 
provide a medical opinion when such an opinion is necessary 
to make a decision on a claim. However, it appears that such 
duty to assist provisions requiring examinations or medical 
opinions are dependent on whether "new and material" 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 2002).  As 
will be explained in detail below, the appellant has 
submitted new and material evidence to warrant reopening his 
of entitlement to service connection for PTSD.  However, 
substantial development is required prior to Board merits-
based adjudication, and the Board is remanding the case for 
that development.  The Board will not at this juncture 
address what development has or has not been completed, since 
the Board here concedes that further development of the 
reopened claim is necessary, though it is not necessary to 
reopen the claim.  


Whether New and Material Evidence has been Received to Reopen 
Claim PTSD Service Connection Claim  

When a claim is disallowed by final rating action or by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered. 38 U.S.C.A. §§ 7104(b), 7105 (West 
2002). However, when a claimant requests that a claim be 
reopened after a final decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1105 (2004).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a). Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).

In this case, a January 1992 RO rating action was the last 
prior final decision denying service connection for PTSD.  
While the veteran in September 1992 submitted additional 
evidence and requested that the RO consider further 
additional evidence with reference to his claim for service 
connection for PTSD, that did not constitute a notice of 
disagreement with the January 1992 rating action.  See 
38 C.F.R. § 20.201 (2004) (while specific language is not 
required, a notice of disagreement must disagree with the 
denial of claim and express a desire to appeal).  While it is 
true that submission of additional evidence may extend the 
time limit for submission of a substantive appeal until 60 
days after the RO's responsive issuance of a supplemental 
statement of the case, there is no such extension of time 
limits for submission of a notice of disagreement.  Compare 
38 C.F.R. §  20.302 (b)(2) (2004) (provision for extension of 
substantive appeal time limit based on submission of 
additional evidence) and 38 C.F.R. §  20.304 (2004) (time 
limit for initiating an appeal not extended by submission of 
additional evidence).  In October 1992 the veteran requested 
reopening of his claims including his claim of entitlement to 
service connection for PTSD, but again, this was not a notice 
of disagreement with the January 1992 rating action.  See 
again 38 C.F.R. § 20.201 (requirements for a notice of 
disagreement).  Absent a timely notice of disagreement, that 
January 1992 rating action became final.  

At the time of the January 1992 RO decision denying service 
connection for PTSD, evidence of record included the limited 
service medical records that could be obtained, VA outpatient 
treatment records from the Canandaigua VA Medical Center 
(VAMC), and private medical records from Rochester General 
Hospital and the Wilson Health Center in Rochester, New York.  
There was not then of record a definite diagnosis of PTSD, 
and there was also no confirmation of the veteran's alleged 
inservice stressors.  

Added to the claims folder since the January 1992 decision 
are records of diagnoses of PTSD and treatment for that 
disorder, including a July 1993 consultation note by a VA 
clinical psychologist, in which the psychologist notes that 
the veteran was screened for PTSD in 1990 and 1992, and 
concludes that the diagnosis of PTSD is legitimate.  Also 
added to the record are additional statements by the veteran 
of stressors experienced in service in Vietnam.  These 
statements are organized in an informal hearing presentation 
submitted by the veteran's representative in December 2004.  
Also added to the record is an October 2000 reply by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to a July 1999 RO request for confirmation of the death of a 
soldier named by the veteran as being part of the U.S. Army, 
Second Battalion, 77th Artillery, Battery B at the time of 
death, the same group as that of the veteran while in 
Vietnam.  The veteran alleges that this death of this fellow 
soldier while he was performing an assignment in substitute 
for the veteran as a favor to the veteran, was a stressor 
causative of the veteran's PTSD.  

This new evidence is so significant that claim must be 
considered again on the merits.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156(a).  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  The appeal is allowed to this extent.




REMAND

Pursuant to the VCAA, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The veteran has not 
yet been afforded an appropriate VCAA letter, and hence one 
must be sent.  The letter should include information 
concerning his opportunity to submit all evidence that he has 
that pertains in any way to the issues remaining on appeal.  
See 38 C.F.R. § 3.159.

To a large extent, the remaining development that is going to 
be sought will depend on cooperation between the RO and the 
prison facility where the veteran is incarcerated.  To the 
extent some development cannot or will not be accomplished, 
it is important that the reasons be set forth.  For instance, 
there is no way for a prison physician to conduct requested 
examinations that should be noted. 

The veteran, on several occasions requested hearings both 
before an RO hearing officer and before a Veterans Law Judge 
of the Board traveling to the RO (a Travel Board hearing).  
In an August 2002 submission he made an election for a 
hearing before an RO hearing officer.  However, the veteran 
has been incarcerated at Attica since June 1995, and he is 
thus hampered in his ability to attend hearings.  In a May 
2000 statement the veteran informed that steps could be taken 
by VA to afford him a hearing to address his claim.  
Specifically, he informed that Attica had videoconference 
equipment that might be used for a hearing.  He also provided 
the name and contact number of the person who was in charge 
of arranging transportation and security for prisoners to 
attend hearings.  The veteran then also informed that the 
hearing accommodations would have to be requested by the 
judge or officer presiding over the hearing.  The RO replied 
to the veteran in a June 2000 letter that no further efforts 
would be made to afford the veteran a hearing, because the 
video conference equipment at VA could not be linked to the 
video conference equipment at Attica, and because VA would 
not make a request to the Superintendent at Attica for 
hearing accommodations, since the veteran was not required to 
attend a hearing.  Thus, further hearing possibility appears 
precluded.

Efforts should be made to afford the veteran either VA 
examinations, or such official examinations such as may be 
arranged with Attica, to help VA address his claims for 
service connection for PTSD and a skin disorder, and his 
claim for a higher initial evaluation for syphilis.  

Also, upon remand, staged ratings should be considered when 
evaluating the veteran's syphilis.  Fenderson v. West, 12  
Vet. App. 119 (1999).  Finally it is noted that since the 
last review of the Agent Orange issue, additional evidence 
has been submitted to the record that has not been subject to 
RO review.

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a 
VCAA notice letter, providing 
appropriate notice of respective duties 
of VA and the veteran regarding 
development of the issues under 
consideration, and assistance to be 
provided in furtherance of those 
claims; notice of evidence obtained and 
evidence to be obtained by the RO; a 
request that the veteran submit all 
pertinent evidence in his possession; 
and notice of the evidence required to 
substantiate the claim.  Any response 
received should be associated with the 
claims folder, and any required 
development indicated by a response 
should be undertaken.  Specifically, he 
should be told to submit any evidence 
that he has pertinent to the claim.  
38 C.F.R. § 3.159.

2.  The veteran should be asked to 
provide additional facts which may allow 
confirmation of alleged stressors which 
might be verifiable, including providing 
approximate dates - within a two-month 
window -, places, and circumstances of 
encountering enemy attacks, other combat 
activity, and mortar, rocket, or sniper 
fire.  For any stressor events amenable 
to confirmation for which the veteran 
provides sufficient supporting details 
to allow confirmation, the RO should 
then request confirmation from USASCRUR.  

3.  The RO should contact Attica and, 
with appropriate authorization from the 
veteran, request records of any 
additional treatment received for his 
claimed disorders.  

4.  The RO should make a 
determination of which inservice 
stressors, of those enumerated in the 
representative's informal hearing 
presentation, have been confirmed, 
and prepare a list of those 
stressors, to include the death of a 
fellow soldier as confirmed by 
USASCRUR in an October 2000 letter. 

5.  After completion of remand 
instructions above, the RO should 
make reasonable efforts to afford the 
veteran a VA psychiatric examination, 
or an official psychiatric 
examination at Attica, to address the 
nature and etiology of any current 
PTSD.  The RO should provide the 
examiner with the list of confirmed 
stressors prepared pursuant to 
remand.  The claims folder must be 
provided to the physician for an 
opinion based on the record.  The 
examiner must review all the service 
and non-service medical records.  The 
examiner must address the following:  
Is it at least as likely as not that 
the veteran has PTSD due to a 
confirmed inservice stressor.  The 
examiner should explain his opinions.  
If there are no provisions for a 
suitable examination to be conducted, 
the prison facility should so 
indicate to the RO and such reasons 
therefore should be set out in the 
record.

6.  Also after completion of remand 
instructions above, the RO should 
make reasonable efforts to afford the 
veteran an appropriate VA 
examination, or an appropriate 
official examination, to address the 
nature and etiology of any current 
syphilis.  All appropriate tests 
should be conducted.  The examiner 
should explain all his/her findings 
and opinions.  The claims folder must 
be provided to the physician for an 
opinion based on the record.  The 
examiner should answer the following:

A.  Based on appropriate 
testing, does the veteran 
currently have active syphilis?  
If so, what are signs and 
symptoms manifested by his 
current syphilis, and what stage 
of the disease is presented?  
Are there any current 
complications of syphilis, and 
if so, what are they?

B.  Does the veteran have 
residuals of past syphilis, and 
if so what are they?

C.  Are any skin disorders, 
inclusive of inclusion cysts of 
the scalp, as documented within 
the medical records, 
attributable to the veteran's 
syphilis?  Specifically, does 
the veteran have gummas due to 
late stage syphilis, including 
as present on the scalp or other 
parts of the body, and if so, 
what is the nature, extent and 
severity of those conditions?  
Again, if there are no available 
provisions for such an 
examination to be conducted, the 
claims file should include such 
information from prison 
personnel so that the matter may 
proceed based on the evidence of 
record.

7.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  Staged ratings should be 
considered for syphilis, pursuant to 
Fenderson.  If any determination 
remains to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  To the extent 
development cannot be accomplished 
because of the veteran's 
incarceration, that should be noted 
for the record and the matter 
returned to the Board for decision 
based on the evidence on file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


